 



EXHIBIT 10.11(b)
AMENDMENT NO. 1 TO RETIREMENT BENEFIT AGREEMENT
          THIS AMENDMENT NO. 1 TO RETIREMENT BENEFIT AGREEMENT (this
“Amendment”) by and between Mylan Laboratories Inc., a Pennsylvania corporation
(the “Company”), and Robert J. Coury (the “Executive”), is made as of April 3,
2006.
          WHEREAS, the Company and the Executive are parties to that certain
Retirement Benefit Agreement dated as of December 31, 2004 (the “Agreement”);
          WHEREAS, the Company and the Executive wish to amend the Agreement
effective as of April 1, 2006, as set forth below;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

  1.   Section I(h) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:

““NPV” shall mean the sum of the present value at any given time of the monthly
benefits to be paid, using a discount rate equal to the long-term applicable
federal rate then in effect (determined under Section 1274(d) of the Code),
compounded semiannually. For purposes of determining NPV of Executive’s
Retirement Benefit (or Partial Retirement Benefit) where Executive Retires prior
to attaining age 55, it shall be assumed that Executive’s Retirement Benefit (or
Partial Retirement Benefit) would have commenced at the date on which Executive
would have attained age 55 and the NPV of such Retirement Benefit (or Partial
Retirement Benefit) shall equal the present value of such Benefit at age 55
discounted back to the Executive’s actual age at Retirement using the rate
prescribed in the preceding sentence. Executive’s age for purposes of this
Agreement shall be Executive’s age at his nearest birthday.”

  2.   Section 2.1 is hereby deleted and replaced in its entirety to read as
follows:

“Upon his Retirement from the Company after completion of at least ten or more
continuous years of service (the “Full Vesting Date”), Executive shall receive
the NPV of an annual retirement benefit equal to fifty percent (50%) of his
annual base salary as of the date of such Retirement for a period of fifteen
(15) years (the “Retirement Benefit”), paid in accordance with Section 2.6 of
this Agreement; provided, however, that if Executive Retires on or after the
completion of at least five years of continuous service and prior to the Full
Vesting Date, Executive shall be entitled to receive the NPV of a portion of the
Retirement Benefit determined as follows (“Partial Retirement Benefit”) and paid
in accordance with Section 2.6 of this Agreement:
     (a) If such termination occurs on or after five years of continuous service
but prior to six years of continuous service, 50% of the Retirement Benefit;

 



--------------------------------------------------------------------------------



 



     (b) If such termination occurs on or after six years of continuous service
but prior to seven years of continuous service, 60% of the Retirement Benefit;
     (c) If such termination occurs on or after seven years of continuous
service but prior to eight years of continuous service, 70% of the Retirement
Benefit;
     (d) If such termination occurs on or eight years of continuous service but
prior to nine years of continuous service, 80% of the Retirement Benefit;
     (e) If such termination occurs on or after nine years of continuous service
but prior to the Full Vesting Date, 90% of the Retirement Benefit;
In computing years of service for purposes of this Section 2.1, a period of at
least six full months of employment and less than one year shall be deemed to be
one full year, and a period of less than six full months shall be deemed to be
zero years. If Executive Retires (other than by reason of disability) in a
manner entitling to him to payment of severance benefits (pursuant to the
Amended and Restated Executive Employment Agreement entered into by and between
the Company and Executive effective as of April 1, 2006, as amended from time to
time (the “Employment Agreement”)), then Executive shall be credited with
additional years of service for purposes of vesting under this Section 2.1 equal
to the relevant multiplier applied for purposes of computing such severance
benefits.”

  3.   Section 2.6 of the Agreement shall be deleted and replaced in its
entirety with the following:

“Within ten (10) days following Executive’s Retirement, Executive’s Retirement
Benefit or Partial Retirement Benefit, as the case may be, shall be paid to
Executive in a lump sum payment equal to the NPV of the Retirement Benefit or
Partial Retirement Benefit, as the case may be. Notwithstanding the above, if
required by Section 409A of the Code to avoid the imposition of additional
taxes, such payment shall be made on the date that is six (6) months following
the date of such Retirement.”

  4.   The following shall be added as a new subsection 4.4 to the Agreement:

“If (1) Executive Retires in connection with a “Termination of Employment”
without “Cause” or a Termination of Employment for “Good Reason” (as each such
term is defined in the Employment Agreement), (2) a “Potential Change in
Control” (as defined in the Employment Agreement) either exists at the time of
such Termination of Employment or occurs within one (1) year following the date
of such Termination of Employment, and (3) the transaction or other event
contemplated by such Potential Change in Control is consummated so as to result
in a Change in Control, then within ten (10) days following such Change in
Control, Executive shall be paid an amount equal to the excess, if any, of
(1) the NPV of the Retirement Benefit (as determined

2



--------------------------------------------------------------------------------



 



pursuant to Section 4.1 of this Agreement as of the time of Executive’s
Retirement) over (2) the NPV of the Partial Retirement Benefit previously paid
to Executive in connection with his Retirement. Notwithstanding the above, if
required by Section 409A of the Code to avoid the imposition of additional
taxes, such excess shall be paid on the date that is six (6) months following
the date of Executive’s Retirement.”

  5.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.     6.   This
Amendment may be executed in counterparts, each of which shall be an original
and all of which shall constitute the same document.     7.   Except as modified
by this Amendment, the Agreement is hereby confirmed in all respects.

          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered as of the date and the year first written above.

                  MYLAN LABORATORIES INC.
 
           
 
  By:   /s/ Rod Piatt    
 
              Name: Rod Piatt     Title: Chairman, Compensation Committee
 
                EXECUTIVE
 
                  /s/ Robert J. Coury          
 
  Robert J. Coury    

3